Title: To George Washington from John Langdon, 10 May 1776
From: Langdon, John
To: Washington, George



Sir
Portsmouth New Hampshire 10th May 1776

This will be handed you, by George Marchant who says he’s one of the Riflemen that went from Cambridge, under General Arnold to Attack Quebeck, was taken prisoner, crossing the river at that place, sent to England in Irons, has just return’d, by way of Hallifax, from whence he made his Escape with some others in a small Boat, he arrived at Old York, yesterday, when he inform’d the Committee of that place, of his having Letters from England, which he had Concealed in the Waistband of his Britches, they tho’t fit to open the letters; and sent them on to the Committee of this place, who have directed me to dispatch the Man, with the Letters to Congress, after having called on you, in the way there, I’ve therefore Furnished him with Necessaries,

and given strict directions to proceed with all possible dispatch to Head quarters at New York, as Express to your Excellency, with the inclos’d Letters, and as they contain matters of Importance, no doubt you’ll think proper, to forward them to Congress.
This Man informs us, that the Troops at Hallifax, are in a most deplorable Condition, for want of Provision, this is Confirm’d by several others, who have Escaped from thence, and arrived at this place within this few Days. I am with the greatest Respect Your most Obedt Servant

Jno. Langdon

